The appellants have appealed from an award of the full Industrial Board denying them compensation as dependents, of Cyrus Sherman, alleged to have died as a result of personal injuries received by him on June 24, 1933, by reason of an accident arising out of and in the course of his employment by the appellee.
Upon a hearing before it, the full Industrial Board found as a fact, "that the death of the said Cyrus Sherman was not due to any accidental injury arising out of and in the course of his employment by the defendant."
The rule is so well settled, that, if there is any evidence to support the facts as found by the full Industrial Board, such finding is binding upon this court, that the citation of authorities in support thereof is unnecessary.
We have carefully examined the entire record in this *Page 606 
case. There is ample evidence to support the facts as found by the full Industrial Board.
The award is affirmed.